Citation Nr: 0003474	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-05 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to threshold eligibility for a permanent and 
total disability for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO) which denied entitlement to a 
nonservice-connected pension.


FINDINGS OF FACT

1.  The record contains all evidence necessary for an 
equitable disposition of the appeal.

2.  The veteran served in the Pennsylvania National Guard 
from July 1954 to November 1955 and in the United States Army 
from November 1955 to September 1957.

3.  The veteran does not have active military service during 
a period of war.


CONCLUSION OF LAW

The veteran's military service does not meet threshold 
service eligibility requirements for VA pension benefits.  38 
U.S.C.A. §§ 101(2), 1521(a) and (j), 5107(a) (West 1991); 38 
C.F.R. §§ 3.2, 3.3, 3.6, 3.159(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that the RO erred in 
denying VA pension benefits because his Pennsylvania National 
Guard service during the Korean Conflict should be 
characterized as active service during a period of war 
sufficient to show basic eligibility for pension benefits.

The sole question before the Board is whether the veteran has 
established threshold eligibility for a nonservice-connected 
pension.  Eligibility for VA pension benefits generally 
requires an initial showing that the claimant is a veteran 
who served on active duty for at least 90 days during a 
period of war.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.314 
(1999).  VA determination of whether a claimant's service 
meets these threshold requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203 (1999); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  A claim by a 
claimant whose service department records fail to show 
threshold eligibility lacks legal merit or legal entitlement 
and must be denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Evidence incorporated with the claims file includes a copy of 
the veteran's Armed Forces of the United States Report of 
Transfer or Discharge (DD-214) showing active Army duty from 
November 1955 to September 1957, constituting one year, nine 
months and 14 days of "net service this period."  Evidence 
of the veteran's only other service is documentation of 
Pennsylvania National Guard service from July 1954 to 
November 1955.  This service is accounted for on the DD-214 
as "other service" consisting of one year, four months and 
18 days and is not included as part of the veteran's "total 
active service" consisting only of the veteran's Army duty.  
No service department evidence associated with the claims 
file characterizes the veteran's National Guard service as 
active duty.

For the purpose of determining pension entitlement here, the 
only potentially applicable period of war is the Korean 
Conflict, defined as from June 27, 1950 to January 21, 1955.  
38 U.S.C.A. § 101(9); 38 C.F.R. § 3.2(e).  Threshold 
entitlement to a nonservice-connected pension requires 
service department verification that the veteran had active 
service within those dates.  See 38 C.F.R. § 3.203; Duro v. 
Derwinski, 2 Vet. App. at 532.  Although part of the 
veteran's National Guard service was during the Korean 
Conflict the DD-214 shows that his active Army service was 
not.  The veteran invites the Board to disregard what he 
contends is the DD-214's incorrect characterization of his 
National Guard service and he insists that the Board 
recognize this service as active duty.  The Board declines to 
do so.  Unless and until the veteran can present service 
department records showing service of at least 90 days of 
active duty during a period of war his current DD-214 must be 
controlling and dispositive in this case.  See id.

In consideration of the foregoing, the Board finds that the 
veteran's service does not meet the threshold requirements 
for eligibility for VA pension benefits.  Therefore, his 
claim for entitlement to nonservice-connected disability 
pension benefits lacks legal merit and his claim must be 
denied.


ORDER

The veteran's appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

